Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Lighting Estimation using an Input Image and Depth Map”.


Allowable Subject Matter
	Claims 4-8 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:  As per claim 4, the claimed combination of the predetermine shape, respective pixel values of the plurality of pixels representing respective irradiance intensities of the plurality of portions of the light source and initialization in combination with the claimed generating a first .
	As per claim 13, this claim has limitations that substantially mirror that of claim 4, and thus is allowed for similar reasons.

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL .

As per claim 1, Santos teaches the claimed:
1. An electronic device, comprising: 
a processing unit; and a memory coupled to the processing unit and storing instructions for execution by the processing unit, the instructions (On page 137, bottom of the 1st col to the top of the 2nd col where they state “The results were collected using an Intel Core i7 3.06 GHz CPU with 12GB of RAM and a NVIDIA GeForce GTX 580, running Microsoft Windows 7 Professional 64-bit and using CUDA 4.1 toolkit.”), when executed by the processing unit, causing the device to perform acts comprising: 
obtaining an input image about a real object and a depth map corresponding to the input image (Santos on page 137, top of the 2nd where they state “Two RGB cameras of different resolutions were used: a 1280x720 pixels webcam and Kinect’s 640x480 pixels camera” and Santos on page 134 in the middle of the 2nd col refers to “the depth information provided by the Kinect” and Santos on page 138, middle of the 1st col where they state “The Figure 11 shows all obtained effects using the Kinect depth map information”); 
determining a scene in the input image based on the depth map (On page 133, lower half of the 2nd col, e.g. where Santos states “Thus, adding AR features inside the RT2 was a simple matter of creating certain types of primitives that represent the real objects in the scene and also adding proper shaders to support different kinds of cameras and real objects effects, initially not supported in RT2” and on page 138, lower half of the 1st col where Santos states “The Figure 11 shows all obtained effects using the Kinect depth map information, avoiding the need for previously modeled versions of the real objects. The two first images represent occlusion cases between a virtual teapot object and real objects (such as the box), represented by the depth information from each pixel”.  In this instance, the scene is determined by creating certain primitives to represent real objects in the scene.  This is based on the depth map because the real objects are determined by the depth information for each pixel in the input image); 
determining, based on the scene, shading and shadow information on the real object caused by a light source in the scene (This is taught in figure 7 in Santos on page 136.  In particular, a real object is labeled in the picture and shadow information on the real object is determined where the shadow is caused by a light source in the scene.  Shading information is also used when calculating shadow effects, e.g. please see Santos in figure 8 and on the bottom of the 1st col on page 136 where they state “During the shade, a ray to each light is cast, so when these rays intersect an object, the light contribution is subtracted (shadow) and the pixel is realistically rendered as it had a Shadow”.  Santos in section E on page 136 states that the shadowing is based upon ray tracing and the ray tracing is based upon using the scene information in order to determine when a ray intersects the primitives representing the real object surfaces.  Also please see Santos on page 133 in the lower half of the 2nd col where they state “Thus, adding AR features inside the RT2 was a simple matter of creating certain types of primitives that represent the real objects in the scene … 1. Search for Nearest Ray-Object Intersection: … if the Kinect is enabled, it is used to determine if the nearest object is a real object represented by the z-depth value from Kinect’s depth map … The input is the intersection information retrieved … This stage is also responsible for the shadow ray traversals.”); and 

determining a lighting condition in the scene caused by the light source based on the input image and the shading and shadow information (Santos on page 136 bottom of the 2nd col where they determine a set of light samples where these light samples determine a lighting condition such as whether objects are in shadow with each other or not, e.g. please see Santos where they state “After casting the shadow ray to each of these five samples, we are able to know if they are light or shadow samples. If all of them are light samples, we don't have shadows; otherwise if all of them are shadow samples we have hard shadow at this point. In the case some of them are light and the others are shadow samples, we have a soft shadow pixel. In this case, we cast a shadow ray to all other samples to get the soft shadow factor of that pixel.”)


As per claim 2, Santos teaches the claimed:
2. The device of claim 1, wherein the acts further comprise: generating, based on the scene and the lighting condition, an output image comprising the real object and a virtual object, the output image synthesizing the virtual object into the scene of the input image (Figure 7 of Santos shows that a lighting condition is determined by rendering a visual scene as an output image where the light source and shadows produce a lighted image that shows shadow and shading casts between a real and virtual object.  This image output unit also is rendered based upon the set of light samples (lighting condition) as mentioned at the bottom of the 2nd col on page 136. Other examples are also shown in figures 10 and 11).

As per claims 10 and 11, these claims are similar in scope to limitations recited in claims 1 and 2, respectively, and thus are rejected under the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Santos in view of Metzler et al. (Pub No. US 2015/0022640 A1).

As per claim 3, Santos does not explicitly teach the claimed limitations.
Metzler teaches the claimed:
3. The device of claim 1, wherein the scene comprises a surface for placement of the real object, and determining the scene comprises: converting the depth map into a point cloud (Metzler in  [0029] “… a further improvement of the spatial representation of the object's surface can be achieved by computing a dense point cloud, e.g. a 3D-coordinate for each image pixel, with an algorithm such as dense matching algorithm, e.g. depth map fusion or plane sweeping”); fitting a plurality of points in the point cloud into a plane, the plurality of points representing the surface (Metzler in [0039] “In step e), a ground surface for the object is determined and applied onto the spatial representation. The ground surface is automatically derived from the point cloud by a defined evaluation algorithm that analysis the shape of the spatial representation. A derivation of the ground surface can be based on a classification of a set of points lying on the ground surface. The classification can be based on the distribution of the points with respect to the z-axis (upward direction) and the assumption that the points with small z-coordinate are part of the ground surface)”.  In this instance, the claimed “plane” or “surface” corresponds to the determined ground surface in Metzler); and reconstructing a plurality of points in the point cloud located above the plane into a three-dimensional mesh, the plane and the three-dimensional mesh jointly representing the scene in the input image (Metzler in [0060] “... The object 1 is scanned, i.e. visible surface points 4 of the object 1 are measured and a point cloud is computed … The point clouds resulting from three or more setups are combined and meshed. Then, the volume between the meshed surface and a ground surface is computed.”  Metzler in figure 4b and in figure 5a shows that a mesh can be derived from the point cloud representing object 16 which is above the ground surface 15.  Also please see paragraph [0071] of Metzler as well).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the scene by using a plane, point cloud conversion, and mesh as taught by Metzger with the system of Santos.  The use of the point cloud, plane, and mesh allows the system to derive where the ground plane is most likely located and allows mesh structures to be created to represent the real world objects scanned within the scene.  For example, these techniques allow the system to estimate the geometric structure for any real world objects that lie above the ground plane (Metzger in [0071]-[0072]).  Metzger is useful to Santos because Santos is also using a depth camera in order to scan the scene and estimate the geometric surface of nearby real-world objects by placing polygons within the virtual world representation.  Thus, Metzger allows Santos techniques in which the geometry surfaces of real world objects may be estimated and recorded by helping to interpret the depth map information captured from the depth map camera in Santos.  This may help Santos perform more accurate ray tracing calculations for graphics effects that are created within Santos’s system, e.g. creating shadow effects between real-world and virtual objects within the scene. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.